Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 and 23-25 are allowed.
Claims 1, 10 and 24-25 are independent.
Claims 21-22 are cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An original authorization for this examiner’s amendment was given during a phone call from James Collins on 8/18/2022. This examiner’s amendment also contains an additional correction of reverting from “an median” back to “an average” for claim 25, as it appeared in previously presented claim 25 (as presented on 5/16/2022). Authorization for this correction was provided by James Collin in a phone call on 8/19/2022.
The claims of the application have been amended as follows: 

	
1. (Currently Amended) A computer implemented method of controlling an electronic device in an absence of a physical contact with the electronic device, comprising:
	designating an interactive space into a virtual detection space and a blocking area;
	the blocking area designated to prevent the electronic device from tracking users and conveying audio and images captured by a camera and a microphone array;
	sampling an aural signal received by the microphone array correlated with a noise event within a virtual detection space of the camera;
	correlating a sample of the aural signal with attributes of a noise signal, wherein the correlating includes determining that a positive correlation level exceeds a predetermined threshold value;
	modeling spectral components of the sample aural signal correlated with the noise signal to generate a noise signal model for the virtual detection space captured by the camera;
	updating a background noise when a speech segment is undetected and when a measurement of the noise signal is at or below a median noise measurement in the virtual detection space;
	detecting a user's presence within the virtual detection space of the camera while the electronic device is in a standby state by detecting noise components within the virtual detection space by the noise signal model;
	transitioning the electronic device to an interactive state when the user's presence is detected;
	detecting speech segments in the detection space and converting the speech segments into electrical signals;
	converting the electrical signals into digital signals at periodic intervals;
	identifying the speech segments in the digital signals;
	attenuating an input comprising the audio and the images from the blocking area to render a conditioned signal;
	locating a physical location of a speech source generating the speech segments;
	adjusting the camera automatically on the physical location of the speech source generating the speech segments;
	and transmitting the conditioned signal to a remote destination.

2. (Previously Presented) The computer implemented method of claim 1 further comprising rendering an acknowledgement in response to a virtual detection via a speech synthesis engine.

3. (Previously Presented) The computer implemented method of claim 1, further comprising converting the digital signals into a plurality of cepstral coefficients and classifying the cepstral coefficients as a speech or the noise signal.

4. (Original) The computer implemented method of claim 3 further comprising identifying a human presence in response to processing the cepstral coefficients.

5. (Original) The computer implemented method of claim 1 where the speech segments are identified by correlating spectral shapes of the digital signals attributed with voiced and unvoiced speech.

6. (Previously Presented) The computer implemented method of claim 1 where the locating a physical location of the speech source comprises identifying a physical location through an acoustic localization based on a time difference of signal arrival between the microphones in the microphone array.

7. (Previously Presented) The computer implemented method of claim 6 where the locating the physical location of the speech source comprises a video localization executed by a video locator and an augmentor, the augmentor generating a bounding box that encloses a participant's head and further comprises:
	extracting features of the participant from within the bounding box when a predicted score exceeds a predetermined threshold;
	identifying the speech source by a classification that renders a highest confidence score;
	and identifying the physical location of the speech source based on a relative position of the speech source to images of a plurality of objects captured by the camera.

8. (Previously Presented) The computer implemented method of claim 7 where the locating a physical location of a speech source is based on detecting a maximum in a steered response power segment, comprising:
	generating cross-correlation and a phase transform values at a plurality of time delays associated with a sensing direction of a plurality of microphone pairs processing the aural signal;
	and generating an image of reverberation effects within the interactive space;
	where the phase transform determines a time difference of arrival of a signal between the microphone pair.

9. (Previously Presented) The computer implemented method of claim 6 where the locating the physical location of the speech source is based on detecting a maximum in a steered response power segment;
	comprising:
	generating a cross-correlation and phase transform values at a plurality of time delays associated with a sensing direction of a plurality of microphone pairs processing the aural signal;
	where the phase transform determines a time difference of arrival of a signal between the microphone pair;
	and generating an image showing reverberation effects within the interactive space.

10. (Currently Amended) An electronic device, comprising;
	a display;
	a processor in communication with the display;
	and a computer program stored in a non-transitory memory executed by the processor that causes actions to be carried out through instructions for:
	monitoring an interactive space comprising a detection space and a blocking area;
	the blocking area prevents the electronic device from tracking users and conveying audio signals and images captured by a camera and a microphone array;
	sampling an input signal received by the microphone array correlated with a noise event within a detection space of the camera;
	correlating a sample of the input signal with attributes of an audio noise signal, wherein the correlating includes determining that a positive correlation level exceeds a predetermined threshold value;
	modeling spectral components of the sample input signal to generate a noise signal model for the detection space captured by the camera;
	updating a background noise measurement when a speech segment is undetected and only when a noise measurement of the noise signal is equal to or below an average noise measurement of a plurality of prior background noise measurements in the detection space;
	detecting a user's presence within the detection space of the camera while the electronic device is in a standby state by detecting noise components within the detection space by the noise signal model;
	transitioning the electronic device to an interactive state when the user's presence is detected within the detection space when noise components are detected within the detection space by the noise signal model;
	detecting speech in the detection space and converting the speech into electrical signals;
	converting the electrical signals into digital signals at periodic intervals;
	identifying speech segments in the digital signals;
	attenuating the noise components and an updated background noise measurement in the digital signals and aural signals and images from the blocking area to render a conditioned signal;
	locating a physical location of a speech source generating the speech segments;
	adjusting the camera automatically based on the physical location of the speech source generating the speech segments and a physical location of participants as participants enter or leave the detection space;
	and transmitting the conditioned signal to a remote destination.

11. (Previously Presented) The electronic device of claim 10 further comprising instructions for rendering, via a speech synthesis engine, an acknowledgement in response to the detection of the user's presence identifying the physical location.

12. (Previously Presented) The electronic device of claim 10 further comprising instructions for converting the digital signals into a plurality of cepstral coefficients and classifying the cepstral coefficients as a speech or the noise signal.

13. (Previously Presented) The electronic device of claim 12 further comprising instructions that identify a human presence in response to processing the cepstral coefficients.

14. (Original) The electronic device of claim 10 where the speech segments are identified by correlating spectral shapes of the digital signals attributed with voiced and unvoiced speech.

15. (Previously Presented) The electronic device of claim 10 further comprising instructions where the locating the physical location of a speech source comprises an acoustic localization based on a signal latency received by a microphone pair executed by an acoustic locator.

16. (Previously Presented) The electronic device of claim 10 where the locating the physical location of a speech source comprises a video localization executed by a video locator and an augmentor, the augmentor generating a bounding box that encloses an active speaker's facial features further comprises:
	extracting the facial features from a bounding box when a predicted score exceeds a predetermined threshold;
	identifying an active speaker by a classification and confidence score;
	and identifying a physical location of the active speaker based on a relative position of the active speaker to images of a plurality of other objects captured by the camera in the interactive space.

17. (Previously Presented) The electronic device of claim 16 further comprising instructions for locating the physical location of the speech source based on detecting a maximum in a steered response power segment, comprising:
	generating a cross-correlation and phase transform values at a plurality of time delays associated with a sensing direction of a plurality of microphone pairs processing the aural signal;
	where the phase transform determines a time difference of arrival of a signal between the microphone pair;
	and generating an image showing reverberation effects within the interactive space.

18. (Previously Presented) The electronic device of claim 15 where the locating the physical location of a speech source is based on detecting a maximum in a steered response power segment.

19. (Previously Presented) The electronic device of claim 10 where the locating the physical location of a speech source is based on detecting a maximum in a steered response power segment and a stochastic region contraction.

20. (Previously Presented) The electronic device of claim 10 where the locating the physical location of a speech source is based on detecting a maximum in a steered response power segment, a stochastic region contraction, and a video classifier.

21. (Cancelled) 

22. (Cancelled) 

23. (Previously Presented) The electronic device of claim 10 further comprising monitoring the background noise by a microphone of the microphone array.

24. (Currently Amended) A computer implemented method of controlling an electronic device in an absence of a physical contact with the electronic device, comprising:
	designating an interactive space into a virtual detection space and a blocking area, wherein the blocking area prevents the electronic device from tracking users and conveying audio and images captured by a camera and a microphone array;
	sampling an aural signal received by the microphone array correlated with a noise event within a virtual detection space of the camera;
	correlating a sample of the aural signal with attributes of a noise signal, wherein the correlating includes determining that a positive correlation level exceeds a predetermined threshold value;
	modeling spectral components of the sample aural signal correlated with the noise signal to generate a noise signal model for the virtual detection space captured by the camera;
	updating a background noise when a speech segment is undetected and when a measurement of the noise signal is at or below a median noise measurement in the virtual detection space;
	detecting a user's presence within the virtual detection space of the camera while the electronic device is in a standby state by detecting noise components within the virtual detection space by the noise signal model;
	transitioning the electronic device to an interactive state when the user's presence is detected;
	detecting speech segments in the detection space and converting the speech segments into electrical signals;
	converting the electrical signals into digital signals at periodic intervals;
	identifying the speech segments in the digital signals;
	attenuating an input comprising the audio and the images from the blocking area to render a conditioned signal;
	locating a physical location of a speech source generating the speech segments;
	adjusting the camera automatically on the physical location of the speech source generating the speech segments;
	and transmitting the conditioned signal to a remote destination.

25. (Currently Amended) An electronic device, comprising;
	a display;
	a processor in communication with the display;
	and a computer program stored in a non-transitory memory executed by the processor that causes actions to be carried out through instructions for:
	monitoring an interactive space comprising a detection space and a blocking area, wherein the blocking area prevents the electronic device from tracking users and conveying audio signals and images captured by a camera and a microphone array;
	sampling an input signal received by the microphone array correlated with a noise event within a detection space of the camera;
	correlating a sample of the input signal with attributes of an audio noise signal, wherein the correlating includes determining that a positive correlation level exceeds a predetermined threshold value;
	modeling spectral components of the sample input signal to generate a noise signal model for the detection space captured by the camera;
	updating a background noise measurement when a speech segment is undetected and only when a noise measurement of the noise signal is equal to or below an average noise measurement of a plurality of prior background noise measurements in the detection space;
	detecting a user's presence within the detection space of the camera while the electronic device is in a standby state by detecting noise components within the detection space by the noise signal model;
	transitioning the electronic device to an interactive state when the user's presence is detected within the detection space when noise components are detected within the detection space by the noise signal model;
	detecting speech in the detection space and converting the speech into electrical signals;
	converting the electrical signals into digital signals at periodic intervals;
	identifying speech segments in the digital signals;
	attenuating the noise components and an updated background noise measurement from the digital signals and aural signals and images from the blocking area to render a conditioned signal;
	locating a physical location of a speech source generating the speech segments;
	adjusting the camera automatically based on the physical location of the speech source generating the speech segments and a physical location of participants as participants enter or leave the detection space;
	and transmitting the conditioned signal to a remote destination.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 is allowed at least because the previous references (see office action dated 2/17/2022) and/or other prior arts, individually or in combination, were not found to teach all of the limitations of the claim, as a whole, as presented in the examiner’s amendment above.
Independent Claims 10 and 24-25, which are directed to devices and a method used for performing the same or similar steps as included in the method of claim 1, are allowed at least for the same reason(s) provide above for claim 1.
Claims 2-20 and 23, are allowed at least based on their dependency upon one of the independent claims above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537. The examiner can normally be reached Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L. Bashore can be reached on (571) 272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gabriel Mercado/           Examiner, Art Unit 2175                                                                                                                                                                                             



						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175